Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendments/Remarks
Applicant’s amendments/remarks filed on 03/23/2022 have been overcome the prior art(s) of record.

This Application was re-searched, in https://iq.ip.com/, in view of the limitations of the claimed invention. The re-search was ineffective.

Reference Cited
The reference of interest is cited: Patel et al. (US 20050156280 A1) shows in Fig. 4, for example a semiconductor package comprising: 

    PNG
    media_image1.png
    368
    575
    media_image1.png
    Greyscale

a package substrate (102); 
a first semiconductor chip (122) disposed on the package substrate; and 
at least one capacitor (110) disposed between the package substrate and the first semiconductor chip, wherein the at least one capacitor supports the first semiconductor chip, wherein the capacitor (110) comprises: a capacitor body; and first and second terminals (112, 114) disposed at both ends of the capacitor body, respectively, wherein the capacitor(110) is coupled to the package substrate (102), and the first semiconductor chip, but fails to teach and/or suggest wherein the capacitor comprises: a capacitor body; and first and second outer terminals disposed at both ends of the capacitor body, respectively, wherein the first outer terminal is coupled to the package substrate, and wherein the second outer terminal supports the first semiconductor chip as the claimed invention as shown by Fig. 2, e.g. of this present Application.

    PNG
    media_image2.png
    432
    830
    media_image2.png
    Greyscale

Claims 1, and 3-15 are allowed.
The following is an examiner’s statement of reasons for allowance: please see ¶0003 as indicated above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Telephone Inquiry Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASMINE J CLARK whose telephone number is (571)272-1726. The examiner can normally be reached 8:30-5.30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ZANDRA SMITH can be reached on (571) 2722924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASMINE J CLARK/Primary Examiner, Art Unit 2816